Citation Nr: 1123364	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected anxiety disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

The matter concerning entitlement to an initial increased rating for the service-connected anxiety disorder comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted service connection for anxiety disorder, assigning a 10 percent disability evaluation, effective February 6, 2006.  

The TDIU claim was first addressed as part of a June 2010 Statement of the Case (SOC).  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire initial rating period from February 6, 2006, the competent medical evidence of record indicates that the Veteran's service-connected anxiety disorder is shown to include no more than mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

CONCLUSION OF LAW

For the entire initial rating period from February 6, 2006, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130 including Diagnostic Code 9413 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a June 2010 SOC in response to the Veteran's December 2009 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding medical records.

In addition, the Veteran was afforded a VA examination with respect to the issue on appeal in May 2009.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate for rating purposes because it provided the necessary clinical findings to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's anxiety disorder is shown to have been rated 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when the symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and consideration of the Global Assessment of Functioning (GAF) score.  38 C.F.R. §§ 4.125, 4.130.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV at 32.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran sought service connection for post traumatic stress disorder on February 6, 2006.  See VA Form 21-4138.  The claim was denied in an August 2006 rating decision.  The Board remanded the claim in January 2009 so that additional development of the evidence could be conducted.  

The report of an August 2006 private psychiatric examination, conducted by H.J., MD, received by VA in February 2007, shows that PTSD and polysubstance abuse were diagnosed.  The examiner also commented that the Veteran meet the criteria for PTSD pursuant to the DSM-IV.  A GAF score of 39 was supplied.  The Veteran provided a history of symptoms which included anger, irritability, multiple drug use, nightmares, flashbacks, depressed mood, suicidal and homicidal attitude, hypervigilance, jumpiness, and trouble sleeping.  He also reported many episodes of suicidal ideation but with no plan.  The Veteran denied past psychiatric treatment.  He was not taking medications for treatment of a psychiatric disorder.  The examiner commented that the Veteran had sustained a traumatic event during his military service.  The Board notes that the examiner did not have an opportunity to review either the Veteran's service treatment records or service personnel records.  It also appears, significantly, that the examiner did not actually conduct an examination of the Veteran.  

The report of a May 2009 VA examination shows that the examiner had an opportunity to review the Veteran's claims folder prior to the completion of the examination.  The Veteran complained of problems sleeping (falling asleep and staying asleep), and of trouble with nerves and concentration.  He also complained of nightmares and intrusive thoughts, exaggerated startle response, hypervigilance, and intolerance to crowds.  The Veteran denied suicide attempts and panic attacks.  The Veteran informed the examiner that he was not receiving any outpatient treatment.  He was also not taking any psychotropic medications.  The Veteran was noted to, having recently received his insurance license, be selling insurance by himself.  He reported, however, that after selling insurance for about a year, he was not doing too well.  

Examination showed the Veteran to be alert, cooperative, and neatly and appropriately dressed.  No loose associations or flight of ideas was mentioned.  His mood was calm.  His affect was appropriate.  He did report nightmares and some intrusive thoughts.  He denied both homicidal and suicidal ideation or intent.  No impairment of thought processes or communication was observed.  He exhibited no delusions, or hallucinations.  He was oriented times three.  There were also no ideas of reference or suspiciousness.  Memory was adequate.  Also, insight and judgment were adequate.  

The Veteran reported to the examiner that he witnessed and experienced traumatic events while in the military, which included actual or threatened death or serious injury to himself and others.  The examiner opined that the Veteran did not endorse sufficient symptoms to meet the DSM-IV criteria for PTSD.  A diagnosis of anxiety disorder "NOS" [not otherwise specified] was provided.  A GAF score of 65 was provided.  

The examiner further commented that the Veteran had mild and persistent symptoms of anxiety disorder NOS with no remissions.  He was self employed, but not currently working a lot.  The Veteran was noted to be anxious at times and somewhat irritable, but not withdrawn or sad.  He was noted to have some friends and to attend church.  The examiner added that the Veteran's psychiatric symptoms resulted in slight impairment of employment and social function.  

A private psychiatric report, completed by H.J., MD, dated in February 2010 is of record.  The physician noted that he had evaluated the Veteran in August 2006, and most recently in April 2007.  The Veteran complained of symptoms similar to those he reported in August 2006.  On examination, the Veteran reported depressed and anxious mood.  His affect was congruent to his mood.  No evidence of psychosis or delusions were observed.  Thought processes were goal directed and logical.  He was alert and oriented.  He was noted to be attentive, but his calculation was described as "wrong."  He demonstrated good insight and judgment.  Neither a diagnosis nor GAF score was provided.  It was also noted that the Veteran was to begin taking Citalopram and Trazodone.

In February 2010 the Veteran informed VA that due to his service-connected anxiety disorder he was only performing "marginal" work, working on a part time basis in the insurance business.  

Service connection was granted for anxiety disorder by the RO in October 2009.  A 10 percent disability evaluation was assigned, pursuant to Diagnostic Code 9413, effective from February 2, 2006.  The Veteran perfected an appeal of the 10 percent rating assigned.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Barr, 21 Vet. App. at 309 (noting that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  These statements are reviewed in conjunction with relevant medical evidence and with consideration of the pertinent rating criteria.

Given its review of the evidence of record, the Board finds that the Veteran's service-connected anxiety disorder is shown to be essentially productive of occupational and social impairment due to mild or transient symptoms and is controlled by continuous medication.  In this regard, the Board notes that in the May 2009 VA examination, the Veteran was appropriate and cooperative throughout the examination and answered questions and volunteered information.  There was no evidence of delusional processes and he denied any delusions or hallucinations.  His memory was intact.  He denied having either homicidal or suicidal ideation.  He had some friends, went to church, and had other interests.  [He did report in February 2010 not socializing much.  See private examination report.]  He was self-employed, but presently not working.  The Board again notes that he claimed to be "marginally" employed in February 2010.  It was also reported in the course of his February 2010 private examination that he was to start on two prescribed medications, Citalopram and Trazodone.  He did have complaints regarding sleep difficulties.  The VA examiner in May 2009 concluded that the Veteran's symptoms were mild and persistent.  He also found that the anxiety disorder was related to the Veteran's military service.  

The Board is aware that the Veteran was assigned a GAF score of 39 in August 2006 (by a private physician who did not review the Veteran's claim file or examine the Veteran).  A GAF score of 65 was also provided by a VA physician in May 2009 (after he had an opportunity to review the claims file and examine the Veteran).  In this regard, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47.  

The Board is certainly cognizant of the GAF score of 39 provided by the private physician in August 2006.  Again, the examiner did not at this time examine the Veteran.  Also, the history provided by the Veteran does not seem to conform with a finding of symptoms reflective of "impairment in reality testing or communication" or "major impairment in many areas" set out in the DSM-IV.  This history, for example, does not seem to equate with a person having illogical, obscure, or irrelevant speech.  Also, concerning the weight to be given to GAF scores, the Board is also mindful of the fact that while the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Conversely, the VA examiner in May 2009, who had an opportunity to review the Veteran's claims file, as well as take a complete medical history and examine him, supplied a GAF score of 65.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the above-cited May 2009 VA examination findings, as opposed to the findings set out as part of the August 2006 private examination.  Also, Dr. H.J., the private physician who conducted the August 2006 "examination," as noted, also conducted an examination of the Veteran in February 2010.  At this time too, he did not have an opportunity to review the claims file, and did not provide either a diagnosis of a GAF score.  As such, the more probative medical evidence has not shown that the Veteran's service-connected anxiety disorder, at any time throughout this appeal, is of a severity to warrant the assignment of a disability rating in excess of 10 percent.  

Given the entire record in concert, it is concluded that the Veteran's anxiety disorder symptoms are mild and controlled by continuous medication, therefore more nearly approximating the lower rather than the higher rating.  To warrant an increased rating, the Veteran would have to exhibit such symptoms (in addition to anxiety) as depressed mood, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions or recent events).  Such impairment, related to the service-connected anxiety disorder, is simply not demonstrated by the record.  

Accordingly, on this record, the Board finds that the evidence preponderates against the claim for increase.  It is also not shown that the Veteran's symptoms associated with his anxiety disorder has varied significantly in severity during the course of the appeal period, and the rating assigned is based on the greatest level of impairment shown during the appellate period.  Consequently, there is no competent evidentiary basis for a staged rating in this case.  Fenderson.  The current 10 percent rating assigned encompasses the maximum level of disability during the appellate period.

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 54.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the United States Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the disability is not so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the initial evaluation period.  38 C.F.R. § 3.321(b)(1). In this regard, the Board notes that the Veteran's anxiety disorder has not necessitated frequent periods of hospitalization and there is no objective evidence that it resulted in marked interference with his employment.  The facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An increased initial rating in excess of 10 percent for the service-connected anxiety disorder is denied.

REMAND

The Veteran submitted his claim for entitlement to TDIU VA benefits in December 2009.  See VA Form 21-8940.  

As part of the SOC issued by the RO in June 2010, the Veteran's TDIU claim was denied.  The SOC also addressed the increased rating claim for anxiety disorder, denied above by the Board.  The Veteran thereafter supplied VA with a VA Form 9, in which he sought to appeal his increased rating claim for anxiety disorder and for TDIU.

Here, the RO did not first adjudicate the TDIU claim in a rating decision.  It was premature to address the TDIU matter in a SOC before a rating board had an opportunity to do so.

Accordingly, the case is REMANDED for the following action:

The RO must adjudicate in a rating decision the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  Thereafter, the RO must provide the appellant appropriate notice of the decision made and, if appropriate, his appellate rights, to include what action he must take to perfect an appeal.

The case should then be returned to the Board, if in order, for further review.  The purposes of this remand are to assist the Veteran with the development of his claim, and to ensure the record is complete.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


